EXHIBIT 10.37

FIFTH AMENDMENT

TO THE

WESBANCO, INC. KSOP

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2014)

WHEREAS, WesBanco, Inc. (the “Company”) maintains the WesBanco, Inc. KSOP, as
amended and restated effective January 1, 2014 (the “Plan”); and

WHEREAS, Section 12.6 of the Plan reserves to the Company the right to amend the
Plan at any time; and

WHEREAS, the Company heretofore has amended the Plan from time to time; and

WHEREAS, the Company has decided to amend the Plan further to address service
credit and eligibility with respect to an acquired group of employees;

NOW, THEREFORE, the Plan is hereby amended as follows:

 

  1.

Effective August 20, 2018, new Article 23 is added immediately after Article 22,
to read as follows:

Article 23

Service Credit for Former Farmers Capital Bank Corporation Employees

Notwithstanding anything in this Plan to the contrary, (a) an individual who was
formerly employed by Farmers Capital Bank Corporation (“FCBC”) and its
subsidiaries and who becomes an Employee of the Employer on August 20, 2018, as
a result of the merger of FCBC with and into the Company (“Former FCBC
Employee”), shall receive credit for his prior service with FCBC such that his
date of employment with FCBC shall be treated as his Date of Employment with the
Employer for eligibility and vesting purposes under this Plan, and (b) for
purposes of Article 3, any Former FCBC Employee shall become a Participant on
August 20, 2018.

IN WITNESS WHEREOF, this Fifth Amendment of the Plan is, by the authority of the
Board of Directors of the Company, executed on behalf of the Company this 15th
day of August, 2018.

 

Wesbanco, Inc.

By:

 

/s/ Todd F. Clossin

  Todd F. Clossin, President & CEO

 

ATTEST:

/s/ Linda M. Woodfin

Linda M. Woodfin, Secretary